Case: 21-20438      Document: 00516163018         Page: 1     Date Filed: 01/11/2022




              United States Court of Appeals
                   for the Fifth Circuit                               United States Court of Appeals
                                                                                Fifth Circuit

                                                                              FILED
                                                                       January 11, 2022
                                  No. 21-20438
                                Summary Calendar                         Lyle W. Cayce
                                                                              Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Jose Martinez-Cervantes,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:20-CR-347-1


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Jose Martinez-
   Cervantes has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Martinez-Cervantes has not filed a response. We


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-20438     Document: 00516163018         Page: 2   Date Filed: 01/11/2022




                                  No. 21-20438


   have reviewed counsel’s brief and the relevant portions of the record
   reflected therein. We concur with counsel’s assessment that the appeal
   presents no nonfrivolous issue for appellate review. Accordingly, counsel’s
   motion for leave to withdraw is GRANTED, counsel is excused from
   further responsibilities herein, and the APPEAL IS DISMISSED. See
   5th Cir. R. 42.2.




                                       2